 

Exhibit 10.5

AGREEMENT FOR MANAGEMENT SERVICES

RIG I-10

THIS MANAGEMENT SERVICES AGREEMENT (“Agreement”) dated as of August 5, 2010,
between Maritas A.S., a Turkish corporation (“Maritas”), c/o 4801 Gaillardia
Parkway, Suite 350, Oklahoma City, OK 73142, and VIKING INTERNATIONAL LIMITED, a
Bermuda company (“VIL”), whose registered address is Canon’s Court, 22 Victoria
Street, Hamilton HM 12 Bermuda.

RECITALS

WHEREAS, MAANBE LLC, an Oklahoma limited liability company, is the owner of Rig
No. I-10 and all related inventory and equipment thereto, which is more fully
described on Exhibit “A” attached hereto and made a part hereof (the
“Equipment”), and MAANBE LLC has leased such Equipment to Maritas pursuant to
that certain Lease effective July 1, 2010;

WHEREAS, VIL has resources and experience which will enable it to provide
services to Maritas for its business activities in Iraq; and

WHEREAS, Maritas desires to enter into an agreement with VIL to provide such
services.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Services to be Provided. During the term of this Agreement and as reasonably
requested by Maritas, VIL agrees to provide to Maritas from time to time,
management, marketing and personnel services (the “Services”) necessary to
enable the Equipment to be used or leased for use in Iraq.

2. Standard of Care. VIL’s standard of care with respect to the provision of
Services pursuant to this Agreement shall be limited to providing services of
the same general quality as VIL provides for its own internal operations, and
Maritas’ sole and exclusive remedy for the failure by VIL to meet such standard
of care in providing Services hereunder shall be to terminate such services as
provided in this Agreement. VIL makes no representations or warranties of any
kind, whether express or implied (i) as to the quality or timeliness or fitness
for a particular purpose of services it provides hereunder, or (ii) with respect
to any supplies or other material purchased on behalf of Martias pursuant to
this Agreement, the merchantability or fitness for any purpose of any such
supplies or other materials. UNDER NO CIRCUMSTANCES SHALL VIL HAVE ANY LIABILITY
HEREUNDER FOR DAMAGES IN EXCESS OF AMOUNTS PAID BY MARITAS UNDER THIS AGREEMENT
OR FOR CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST
PROFITS.

 

1



--------------------------------------------------------------------------------

 

3. Payment. In consideration of the provision of Services under this Agreement,
VIL shall be entitled to payment from Maritas for all actual costs and expenses
associated with the provision of Services. In addition, VIL shall be entitled to
a monthly management fee equal to eight percent (8.0%) of the total amount
invoiced for direct labor costs for employees of VIL providing Services pursuant
to this Agreement. Maritas shall pay all invoices within thirty (30) days of
receipt unless Maritas has disputed an invoice in writing. In the event of a
dispute, the parties shall work in good faith to resolve such dispute.

4. Funds Received. If VIL receives any funds or revenues from any third party
vendor or otherwise which are attributable to the use of the Equipment, VIL
agrees to account for and turn over such funds or revenues to Martias
immediately upon receipt.

5. Term. This Agreement shall be for an initial term of twelve (12) months and
shall automatically renew for additional twelve (12) month periods unless
written notice of termination is received by either party at least sixty
(60) days prior to the end of the term in effect. Additionally, either party may
terminate this Agreement at any time, either before or after the initial term,
and either with or without cause, upon sixty (60) days’ written notice to the
other party. Upon termination, VIL shall be paid for Services rendered pursuant
to this Agreement through the effective date of the termination. Thereafter, the
parties shall have no further liability to each other as to unperformed services
not yet due hereunder (except for those obligations expressly surviving such
termination).

6. Insurance. VIL shall secure and maintain insurance of the types and in the
amounts necessary to protect itself and the interests of Maritas against hazards
or risks of loss with regard to the Equipment. VIL shall cause Maritas, MAANBE
LLC, and Dalea Partners, L.P. to be listed as additional insureds and/or loss
payees on such insurance policies. VIL shall invoice Maritas for the actual cost
of such insurance, and Maritas shall pay such invoices within thirty (30) days
of receipt of such invoice.

7. Representations and Warranties. Maritas represents and warrants that the
Equipment is in good operating condition and repair, and is suitable for
immediate use for its intended purpose.

8. Indemnification. VIL shall fully defend, indemnify and hold Maritas, its
members, partners, officers, directors, employees and agents, harmless from and
against any and all losses, claims, demands, damages, suits, expenses, causes of
action, and any sanctions of every kind and character (including reasonable
attorneys’ fees, court costs, and costs of investigation) which may be made or
asserted by VIL, VIL’s assigns, VIL’s employees, agents, contractors, and
subcontractors and employees thereof, or by any third parties (including
governmental agencies) for personal injury, death, property damage, property
confiscation, breach of contract, taxes, duties, tariffs, pollution,
environmental damage, and regulatory compliance, any fines or penalties asserted
on account of such damage, and causes of action alleging liability caused by,
arising out of or in any way incidental to the use or operation of the Equipment
by VIL from and after the date of this Agreement. This indemnity shall not apply
to losses sustained or liabilities arising out of (a) Maritas’s gross negligence
or willful misconduct, or (b) defects in the design or construction of the
Equipment.

 

2



--------------------------------------------------------------------------------

 

9. No Waiver or Amendment. No waiver of any of the terms, provisions or
conditions hereof, or any modification of such terms, provisions or conditions,
shall be effective unless in writing and signed by a duly authorized officer of
each party.

10. Assignment. This Agreement and the duties, rights and obligations of the
parties hereunder shall not be assignable by either party without the prior
written consent of the other party.

11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Oklahoma without regard to its
principles regarding conflicts of laws. Venue for any action tried hereunder
will be in Oklahoma County, Oklahoma, whether in federal or state court.

12. Independent Contractor. VIL shall perform the Services hereunder solely in
the capacity of an independent contractor. VIL and Maritas agree that nothing
herein shall in any manner constitute either party as the agent or
representative of the other party for any purpose whatsoever. Without limiting
the foregoing, neither party shall have the right or authority to enter into any
contract, warranty, guarantee or other undertaking or obligation in the name of
or for the account of the other party, or to assume or create any obligation or
liability of any kind, express or implied, on behalf of the other party, or to
bind the other party in any manner whatsoever, or to hold itself out as having
any right, power or authority to do any of the foregoing, except, in each case,
as to actions taken by a party at the express request and direction of the other
party. Nothing in this Agreement, express or implied, shall create a partnership
relationship between the parties (including any of their respective successors
and assigns).

13. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that neither party hereto shall assign its rights under this
Agreement to any other person without the express written consent of the other
party hereto.

14. Entire Agreement. This Agreement represents the entire agreement between the
parties, and supercedes and nullifies all prior representations, negotiations,
proposals and statements.

15. Notices. Any notice, request, demand, statement, routine communications, or
invoices will be in writing and delivered to the parties at the addresses or
facsimile numbers identified below. Notice will be deemed given when physically
delivered to the other party in person, when transmitted to the other party by
confirmed facsimile transmission, or when deposited in the U.S. Mail or with a
delivery service, postage pre-paid. Either party may change its address or
facsimile number by providing notice of same in accordance with this provision.

 

3



--------------------------------------------------------------------------------

 

MARITAS A.S.   VIKING INTERNATIONAL LIMITED

C/O

4801 Gaillardia Parkway, Suite 350

Oklahoma City, OK 73142

Telephone: 405.286.6324

Facsimile: 405.242.6597

 

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Telephone:   (214) 220-4323

Facsimile:    (214) 265-4711

 

Branch address for invoices/statements:

Dale Henley

Viking International Limited

Akmerkez B Blok Kat 5-6

Nisbetiye Caddesi

34330 Etiler-Istanbul

TURKEY

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed in its corporate name by its corporate officers, as of the day and year
first above written.

 

MARITAS A.S. By:   /s/ N. Malone Mitchell, 3rd Name:   N. Malone Mitchell, 3rd
Title:   Authorized Signatory

 

VIKING INTERNATIONAL LIMITED By:   /s/ Jeffrey S. Mecom Name:   Jeffrey S. Mecom
Title:   Vice President

 

4



--------------------------------------------------------------------------------

 

EXHIBIT “A”

Description of Equipment

Rig #10 Inventory

 

5